          Case 1:21-mj-03771-UA Document 1 Filed 04/07/21 Page 1 of 4



Approved: _____________________________________
          NI QIAN
          Assistant United States Attorney

Before:      HONORABLE STEWART D. AARON
             Chief United States Magistrate Judge
             Southern District of New York

-----------------------------------x
                                   :
                                                 21 MAG 3771
UNITED STATES OF AMERICA           :            COMPLAINT
                                   :
          - v. –                   :            Violation of 21 U.S.C.
                                   :            § 846
JAMIE A.D. SCOTT,                               :
                                   :            COUNTY OF OFFENSE
                                   :            NEW YORK
                                   :
               Defendant.          :
-----------------------------------x

STATE OF NEW YORK                    ) ss:
SOUTHERN DISTRICT OF NEW YORK        )

          TODD ROSKOSKY, being duly sworn, deposes and says that
he is a Special Agent with the Drug Enforcement Administration
(“DEA”), and charges as follows:

                                 COUNT ONE
                          (Narcotics Conspiracy)

     1.   In or about April 2021, in the Southern District of
New York and elsewhere, JAMIE A.D. SCOTT, the defendant, and
others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United States.

     2.   It was a part and an object of the conspiracy that
JAMIE A.D. SCOTT, the defendant, and others known and unknown,
would and did distribute and possess with intent to distribute
controlled substances, in violation of Title 21, United States
Code, Section 841(a)(1).

     3.   The controlled substance that JAMIE A.D. SCOTT, the
defendant, conspired to distribute and possess with intent to
distribute was one kilogram and more of mixtures and substances


                                      1
       Case 1:21-mj-03771-UA Document 1 Filed 04/07/21 Page 2 of 4



containing a detectable amount of heroin, in violation of Title
21, United States Code, Section 841(b)(1)(A).

          (Title 21, United States Code, Section 846.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

     4.   I am a Special Agent with the DEA and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

     5.   Based on my participation in this investigation,
including my review of law enforcement reports and records, and
my conversations with other law enforcement officers, including
an undercover officer (“UC-1”), and my review of recorded phone
calls and in-person meetings discussed below, I have learned, in
substance and in part, the following:

          a.   On or about April 5, 2021, in the evening UC-1
called an individual (“CC-1”). During this recorded phone call,
CC-1 told UC-1, in sum and substance, that CC-1 was on his way
to New York City to meet UC-1, that he was bringing six “girls”
with him but that his boss told him to meet with another
individual the following morning for another two. Based on my
training and experience and my participation in this
investigation, I understand each “girl” to represent a kilogram
of narcotics.

          b.   On or about April 6, 2021 at approximately 11:14
a.m., UC-1 called CC-1. During this recorded phone call, CC-1
told UC-1, in sum and substance, that he has six girls with him
and that he was supposed to get two more from another individual
in Manhattan, New York, but that he was still waiting to meet
with this individual.

          c.   Approximately an hour later, at around 12:14 p.m.
CC-1 sent a text message to UC-1 with an address in Manhattan
(“Address-1”). Shortly after this text message, CC-1 called UC-
                                   2
       Case 1:21-mj-03771-UA Document 1 Filed 04/07/21 Page 3 of 4



1 and, in this recorded phone message, told UC-1, in sum and
substance, to meet at Address-1 in ten minutes.

          d.   At approximately 1:10 p.m., CC-1 and another
individual, later identified as JAMIE A.D. SCOTT, the defendant,
called UC-1 and, during this recorded phone call, told UC-1, in
sum and substance, to meet them at another location in Manhattan
(“Address-2”).

          e.   At approximately 1:33 p.m., UC-1 received a phone
call from SCOTT. During this recorded phone call, SCOTT told
UC-1, in sum and substance, to meet SCOTT at a street
intersection (“Meeting Location-1”) in the vicinity of Address-
2, and that SCOTT was wearing a blue jacket and a baseball hat.

          f.   At approximately 1:34 p.m., UC-1 arrived at
Meeting Location-1. Law enforcement officers conducting
surveillance nearby observed SCOTT walk to Meeting Location-1
and enter a pizzeria. UC-1 called SCOTT and told SCOTT in this
recorded phone conversation, in sum and substance, that he was
at Meeting Location-1. SCOTT told and UC-1, in sum and
substance, that he was in the pizzeria. UC-1 then told SCOTT,
in sum and substance, to come out and enter UC-1’s vehicle.
After this phone call, law enforcement officers observed SCOTT
enter UC-1’s vehicle.

          g.   During the recorded meeting between SCOTT and UC-
1 in UC-1’s vehicle, SCOTT told UC-1, in sum and substance, that
he was there to drop off the packages and that UC-1 will need to
speak to SCOTT’s boss to discuss the price. SCOTT then
instructed UC-1, in sum and substance, to drive his vehicle
approximately an avenue away from Meeting Location-1, and to
stop across the street from a residential building (“Building-
1”).

          h.   Law enforcement officers conducting surveillance
observed SCOTT exit UC-1’s vehicle and enter Building-1.
Shortly thereafter, law enforcement officers observed SCOTT exit
Building-1 with a duffel bag (“Duffel Bag-1”) and enter UC-1’s
vehicle with Duffel Bag-1. Inside UC-1’s vehicle, SCOTT showed
UC-1 what appeared to be eight packages inside Duffel Bag-1. At
that point, law enforcement officers placed SCOTT under arrest.

          i.   Law enforcement officers field tested the
substance inside two of the eight packages found in Duffel Bag-
1, and the substance tested positive for heroin. The eight
packages weigh over seven kilograms altogether.


                                   3
       Case 1:21-mj-03771-UA Document 1 Filed 04/07/21 Page 4 of 4



          j.   After SCOTT was advised of his Miranda rights,
SCOTT told law enforcement officers that he had access to a
vacant apartment (“Apartment-1”) in Building-1 and to a storage
closet (“Storage Closet-1”) in the basement of Building-1.
SCOTT gave law enforcement officers consent to search Apartment-
1 and Storage Closet-1. Inside Apartment-1, law enforcement
officers observed an empty carry-on suitcase. Inside Storage
Closet-1, law enforcement officers recovered a kilogram press,
packaging material, several pounds of marijuana, and several
small plastic wrapped packages containing a white powdery
substance, which, based on my training and experience, I believe
are likely samples of narcotics.

          WHEREFORE, I respectfully request that JAMIE A.D.
SCOTT, the defendant, be imprisoned or bailed, as the case may
be.




                                /s/ Todd Roskosky
                           __________________________________
                           TODD ROSKOSKY
                           Special Agent
                           Drug Enforcement Administration


Sworn to me by telephone this
7th Day of April, 2021


__________________________________
THE HONORABLE STEWART D. AARON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   4
